Citation Nr: 1547288	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis barbae.  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granting service connection for pseudofolliculitis barbae and assigning a noncompensable (0 percent) rating, effective as of August 22, 2011.  

FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's pseudofolliculitis barbae has been manifested by scarring impacting less than 5 percent of exposed surfaces and less than 5 percent of total body surface; it has also not been manifested by a scar of 5 or more inches in length, a scar of at least one-quarter inch wide, or a scar that is elevated or depressed on palpation; or a scar that is adherent to underlying tissue, skin hypo-or-hyper pigmentation, abnormal skin texture, underlying soft tissue that is missing or indurated or inflexible skin, covering an area exceeding six square inches.  

2.  The Veteran's scars have not been found to be painful or unstable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a compensable evaluation for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805, 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2011 and June 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations, in conjunction, are well-supported by clinical findings and a full rationale.  The examination reports reflect a review of the claims file, a thorough examination of the Veteran, and address the pertinent rating criteria, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board recognizes that the Veteran has not been afforded a VA examination since June 2012.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of the VA's duty to assist included that a thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2015).  In the present case, the Veteran has not provided any evidence, or even suggested, that his disability has worsened in severity.  As such, a new examination is not warranted at this time.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to a compensable evaluation for his service-connected pseudofolliculitis barbae.  However, at no time during the pendency of this claim has the evidence of record demonstrated that the Veteran's pseudofolliculitis barbae has met the criteria for a compensable evaluation.  As such, the claim must be denied.  

For historical purposes, the Veteran filed a claim for disability benefits in August 2011.  The claim of entitlement to service connection for pseudofolliculitis barbae was granted in an August 2012 rating decision, and a noncompensable evaluation was assigned, effective as of August 2011.  A timely notice of disagreement was received from the Veteran in August 2012, but the noncompensable evaluation was continued in an April 2014 statement of the case.  The Veteran appealed this decision to the Board in April 2014.  

An August 2011 treatment record from Tara Dermatology shows Dr. V.P. reported that the Veteran presented with a history of sores on the head, face, and neck.  Dr. V. P. noted the following:  "Timing of the problem revealed that bleeding, pus coming out.  The problem lasted 1979."  Dr. V.P. observed that the Veteran appeared healthy and he was in no apparent distress. The examination revealed pustular inflammation of hair follicles on the beard area and scalp.  Dr. V.P. provided a diagnosis of folliculitis.  Dr. V.P. prescribed Doryx (150 mg, to be taken 1 orally every day) and Benzashave medicated shaving cream.  Dr. V.P. noted that the Veteran was told to contact him if the Veteran had any questions or if there was no resolution, or flares or new lesions arose.  Dr. V.P. added that it was discussed that the Veteran's history and physical examination pointed toward the diagnosis of folliculitis, an inflammatory hair follicle condition which often resolved with systemic and/or topical antibiotics.  No further treatment records from Dr. V.P. are of record. 

The Veteran was afforded a VA examination in December 2011.  The Veteran reported that his skin condition began in May 1979 due to shaving.  Due to his skin condition, he described having exudation on the face and beard with itching on the face and beard.  He also had bleeding on the face and beard.  There was no ulcer formation, shedding or crusting.  The skin disease involved areas that are exposed to the sun, including the face and the neck.  However, it does not include the hands and the head.  The Veteran did not report any overall functional impairment from this condition.  He denied urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  He was treated with Doryx and Benzashave medicated shave cream.  The duration of use of this medication in the past 12 months was less than 6 weeks.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorder.  The Veteran did not have any benign or malignant skin neoplasms.  

Examination revealed no dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease or papulosquamous disorder.  The Veteran did not have acne or chloracne, vitiligo, scarring alopecia, alopecia areata or hyperhidrosis.  The skin condition caused scarring or disfigurement of the head, face or neck.  There were no systemic manifestations due to any skin disease.  The subjective factors were deemed to be shaving bumps.  The objective factors were bumps on the face and neck and scars from prior bumps.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the infectious disease.  This condition did not impact the Veteran's ability to work.  

The Veteran was afforded an additional VA examination in June 2012.  The examiner found scars of the head, face or neck.  There were no scars of the trunk or extremities.  The scars of the head, face or neck were not painful or unstable, with frequent loss of covering of skin over the scar.  No scars were due to burns.  Multiple small scars were found on the face and neck - none larger than 0.30 by 0.30 centimeters (cm) in length and width.  There was no abnormal pigmentation or texture of the head, face or neck.  There was also no distortion of facial features and tissue loss for the head, face or neck.  None of the Veteran's scars resulted in disfigurement of the head, face or neck, and there was no functional impact.  The Veteran had not been treated with oral or topical medications in the past 12 months for the skin condition.  It was determined that the Veteran's condition affected less than 5 percent of exposed areas and less than 5 percent of the whole body.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for his service-connected pseudofolliculitis barbae at any time during the pendency of the claim.  The Veteran's disability is rated under Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable evaluation is warranted when the skin disorder affects less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy has been required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A higher evaluation of 10 percent is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  Id.  A higher evaluation of 30 percent is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  Id.  The highest available evaluation of 60 percent is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  Id.  

In the present case, it was determined upon examination in June 2012 that the Veteran's condition has affected less than 5 percent of exposed areas and less than 5 percent of the whole body.  Moreover, the record shows that the Veteran has treated his skin condition with topical therapy (Benzashave medicated cream) and oral antibiotics (Doryx) (See WebMD, Doryx, http://www.webmd.com/drugs/2/drug-11077/doryx-oral/details) (noting that Doryx is a medication known as a tetracycline antibiotic)), not systemic corticosteroids.  As such, there is no basis for a higher evaluation based on the schedular criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has also considered whether a higher evaluation may be warranted under any other applicable diagnostic code.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  The amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015)).  The Veteran's claim was received after October 23, 2008.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

The record does not reflect that the Veteran has any characteristic of disfigurement.  There is no scar of sufficient size and there is no evidence of any other characteristic of disfigurement of sufficient size.  As such, a compensable evaluation is not warranted under Diagnostic Code 7800 due to disfigurement.  38 C.F.R. § 4.118.  Also, the Veteran's skin disorder is not unstable or painful so as to warrant a compensable evaluation under Diagnostic Code 7804.  Rather, the record shows a history of complaints that included exudation, itching, and bleeding that has resolved as shown by the private examination in August 2011 and the VA examinations in December 2011 and June 2012.  The remaining skin condition is bumps and scars.  The Board recognizes that the Veteran reported use of corticosteroids during military service.  However, there is no evidence of such treatment during the pendency of his claim.  Whatever treatment that may have been received in the past does not demonstrate that he is warranted to a compensable rating at any time since the receipt of his claim in August 2011.  Also, the Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for his service-connected pseudofolliculitis barbae must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected pseudofolliculitis barbae on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran complains of scarring and disfigurement.  His current evaluation recognizes these complaints.  The Veteran has not described any unusual or exceptional features of his skin disability, and he has not described how his skin disorder impacts him in an unusual or exceptional manner.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and the record does not otherwise suggest that he is unable to obtain or sustain employment due to his skin disability.  Therefore, the Board finds that entitlement to TDIU based on the Veteran's service-connected skin disability is not for consideration. 


ORDER

The claim of entitlement to a compensable evaluation for pseudofolliculitis barbae is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


